Case 3:20-cv-16590-MAS Document 13-5 Filed 12/22/20 Page 1 of 2 PageID: 84




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 In re Congoleum Corporation, 1            :             Case No: 3-20-cv-16590-MAS
                                           :
                      Debtor.              :
 _________________________________________ :             Chapter 11
                                           :             Case No.: 20-18488 (MBK)
 Bath Iron Works Corporation,
                                           :
                      Plaintiff,           :
                                           :             Adv. Pro.       No.:    20-01439
         v.                                :             (MBK)
                                           :
 Congoleum Corporation,                    :
                                           :             ORDER
                      Defendant.           :
                                           :


           AND NOW, this _______ day of _________, 2020, it is hereby ORDERED that
     the application for Anthony R. Twardowski, Esquire’s Admission Pro Hac Vice to
     practice in this Court as counsel for DVL, Inc. and DVL Kearny Holdings, LLC in this
     matter, pursuant to Local Rule of Civil Procedure 101.1(c), is hereby granted. It is
     Further:
            ORDERED that Anthony R. Twardowski be permitted to appear pro hac vice;
     provided that pursuant to D.N.J. L.Civ. R. 101.1(c)(4), an appearance as counsel of
     record shall be filed promptly by a member of the bar of this Court upon whom all
     notices, orders and pleadings may be served, and who shall promptly notify the out-of-
     state attorney of their receipt. Only an attorney at law of this Court may file papers,
     enter appearances for parties, sign stipulations, or sign and receive payments on
     judgments, decrees or orders, and it is further



 1
   The last four digits of the Debtor’s federal tax identification number are 8678. The
 Debtor’s corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New
 Jersey 08619.
Case 3:20-cv-16590-MAS Document 13-5 Filed 12/22/20 Page 2 of 2 PageID: 85




          ORDERED that the applicant shall arrange with the New Jersey Lawyers' Fund
  for Client Protection for payment of the annual fee, for this year and for any year in
  which the out-of-state attorney continues to represent a client in a matter pending in this
  Court in accordance with New Jersey Court Rule 1:28-2 and D.N.J. L. Civ. R. 101.1,
  said fee to be deposited within twenty (20) days of the date of the entry of this Order,
  and it is further

          ORDERED that the $150.00 fee required by D.N.J. L. Civ. R. 101(c)(3) for pro
  hac vice admission to the District Court for the District of New Jersey shall also be
  payable within twenty (20) days of entry of this Order. Payment in the form of a
  check must be payable to "Clerk, USDC" and forwarded to the Clerk of the United
  States District Court for the District of New Jersey at the following address:
                                United States District Court
                                  District of New Jersey
                          Martin Luther King, Jr. Federal Building
                                     50 Walnut Street
                                   Newark, N.J. 07102
                           Attention: Pro Hac Vice Admissions

          and it is further ORDERED that the applicant shall be bound by the Local Rules
  of the United States District Court for the District of New; and it is further

         ORDERED that the Clerk shall forward a copy of this Order to the Treasurer of
  New Jersey Lawyers' Fund for Client Protection within 5 days of its date of entry.



                                               ____________________________
                                                                 U.S.D.J.
